DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 11/5/2020 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
The amendments of claims 1-2, 4-5 and 7 have been made of record.
Claims 1-10 are pending and under examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 11/9/2020 has been considered.
EXAMINER'S COMMENT
Claim Rejections - 35 USC § 102-withdrawn

The rejection of claim(s) 1-10 under 35 U.S.C. 102(a) (1) as being anticipated by Inman et al. (IDS, Arthritis and Rheum. 58: 3402-3412, 2008) is withdrawn in view of applicant’s amendments to the claims and for the reason that the prior art does not teach the limitation “administration  via intravenous”. 
Claim Rejections - 35 USC § 103-withdrawn
The rejection of claims 1-10 under 35 U.S.C. 103 as being unpatentable over Inman et al. (IDS, Arthritis and Rheum. 58: 3402-3412, 2008) in view of Doyle et al. (Rheumatology 52:1214-1219, 2013) is withdrawn in view of applicant’s amendments to the claim and in view of applicants’ arguments that the instant specification discloses a surprising results of achieving HAQ-DI=-0.60 + 0.53 SD, enthesitis = -1.87 + 1.75 SD, dactylitis = -7.8 + 8.57 SD, SF-36 PCS= 8.65 + 7.60 SD, and SF-36 MCS = 5.33 + 9.95 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Pallab Singh on 2/5/2021.
The application has been amended as follows:
In claim 1, line 9
Replace the term “HAQ-DI” with the term “Health Assessment Questionnaire Disability Index score (HAQ-DI)”
In claim 1, line 10
Replace the term “SF-36 PCS” with the term “36-item Short-Form Health Survey Physical Component Summary score (SF-36 MCS)”
In claim 1, line 11

In claim 4, last line
Replace the term “vdH-S” with the term “van der Heijde-Sharp score (vdH-S)”
In claim 8, line 1
Replace the term “~65%” with the term “≥ 65%”
In claim 8, last line
Replace the term “~ 50%” with the term “about 50%”
Title
The title of the invention is not descriptive.  The title has been replaced with “METHODS FOR THE TREATMENT OF ACTIVE PSORIATIC ARTHRITIS” to better present the allowed subject matter.
Conclusion
Claims 1-10 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922.  The examiner can normally be reached on Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GYAN CHANDRA/Primary Examiner, Art Unit 1646